Citation Nr: 0943743	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for traumatic 
chorioretinitis, left macula with constriction visual field 
to 15 degrees, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  The Board previously remanded this case for further 
development in May 2007.

In November 2004, the RO increased the left eye disability 
rating to 20 percent, effective the date of claim, September 
16, 2002.  Further, by rating decision in July 2009, the RO 
increased the left eye disability rating to 30 percent, 
effective December 10, 2008.  However, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  Service connection has not been established for any right 
eye disability.    

2.  Prior to December 10, 2008, the Veteran's service-
connected traumatic chorioretinitis, left macula with 
constriction visual field to 15 degrees, is not manifested by 
visual acuity of 10/200 in the left eye; or impairment of 
field vision reflective of loss of temporal half, bilateral 
or unilateral concentric contraction to 5 degrees, bilateral 
concentric contraction to 15 degrees but not 5 degrees, 
bilateral concentric contraction to 30 degrees but not to 15 
degrees, or bilateral concentric contraction to 45 degrees 
but not to 30 degrees.

3.  From December 10, 2008, the Veteran's service-connected 
traumatic chorioretinitis, left macula with constriction 
visual field to 15 degrees, is not manifested by anatomical 
loss of the eye nor is it enucleated or has a serious 
cosmetic defect; right eye corrected visual acuity is 20/20.




CONCLUSIONS OF LAW

1.  Prior to December 10, 2008, the criteria for a disability 
rating in excess of 20 percent for the Veteran's service-
connected traumatic chorioretinitis, left macula with 
constriction visual field to 15 degrees, have not been met.  
38 U.S.C.A.  §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.75, 4.84a, Diagnostic 
Codes 6006, 6080 (effective prior to December 10, 2008).

2.  From December 10, 2008, the criteria for a rating in 
excess of 30 percent for the Veteran's service-connected 
traumatic chorioretinitis, left macula with constriction 
visual field to 15 degrees, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.75, 4.84a, Diagnostic Codes 6006, 6080 
(effective prior to December 10, 2008) and Diagnostic Codes 
6006, 6080 (effective December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in October 2002 and June 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in October 2002, which was prior to the 
November 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the June 2007 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in a July 2009  supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the June 2007 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

At this point, the Board acknowledges that the United States 
Court of Appeals for Veterans Claims (Court), in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify 
VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, 
to substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the October 2002 an June 2007correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in October 2002, 
January 2004, September 2004 and February 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The examination 
reports obtained contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking a higher disability evaluation for his 
service-connected left  eye disability.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Prior to December 10, 2008, the Veteran was in receipt of a 
20 percent rating under Diagnostic Codes 6006 and 6080 for 
retinitis and impairment of field vision.  Under 38 C.F.R. 
§ 4.84a, retinitis is to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent should be assigned during 
active pathology. 

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the Veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 40 percent 
rating is warranted for blindness in one eye, having only 
light perception, with visual acuity in the other eye of 
20/50 or worse.  See 38 C.F.R. § 4.84a.  Further, a 40 
percent evaluation will be assigned for anatomical loss of 
one eye, when corrected visual acuity in the other eye is 
20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

During the pendency of the appeal, VA amended its regulations 
for rating disabilities of the eye.  See 73 Fed. Reg. 66,543 
(Nov. 10, 2008).  These amendments apply to all applications 
for benefits received by VA on or after December 10, 2008.  
Nevertheless, although, the Veteran's application for an 
increased rating of his left eye disability was received in 
September 2002, as previously mentioned, the RO applied the 
new criteria and granted a 30 percent rating of the Veteran's 
left eye disability, effective December 10, 2008.    

Under the new criteria, in pertinent part, 38 C.F.R. § 4.75, 
entitled general consideration for evaluation visual 
impairment, provides under (c) that subject to the provisions 
of 38 C.F.R. 3.383(a), if visual impairment of only one eye 
is service-connected, the visual acuity of the other eye will 
be considered to be 20/40 for purposes of evaluating the 
service-connected visual impairment.  Section (d) states that 
the evaluation for visual impairment of one eye must not 
exceed 30 percent unless there is anatomical loss of the eye.  
Combine the evaluation for visual impairment of one eye with 
evaluations for other disabilities of the same eye that are 
not based on visual impairment (e.g., disfigurement under 
diagnostic code 7800).  38 C.F.R. § 4.75. 

The medical evidence of record has been thoroughly reviewed, 
including VA treatment records, private treatment records 
from LaHaye Total Eye Care and October 2002, January 2004, 
September 2004 and February 2008 VA examination reports.

VA treatment records showed continuing treatment for the 
Veteran's left eye disability.  The Veteran consistently 
complained of left eye pain, blurriness and running water.  A 
September 2002 record showed an assessment of chorioretinal 
scar and pterygium of the left eye.  Significantly, an 
October 2002 treatment record noted that the Veteran now had 
a cataract of the left eye with decreasing vision.  Follow up 
treatment records also showed an assessment of glaucoma of 
the left eye.  Further, the most restrictive visual acuity 
for the left eye was 20/50 documented in July 2006 and 
February 2008.  Right eye corrected visual acuity was 
essentially normal, with one finding of corrected visual 
acuity of 20/50 documented in February 2008. 

Private treatment records from LaHaye Total Eye Care showed 
that the Veteran was treated for blurry vision and pain in 
his left eye.  It appears that the most restrictive visual 
acuity of the left eye was documented in April 2005 after 
surgery and was 20/100.  However, the remaining treatment 
records primarily showed that the Veteran's visual acuity was 
around 20/50, with two instances of 20/60 in November 2004 
and January 2005.  Further, an April 2005 letter from C.B. 
Billingsly, M.D., F.A.C.S. stated that the Veteran was seen 
in April 2005 and his visual acuity was 20/20 in the right 
eye and 20/30-2 in the left eye with his current glasses.  
The Veteran suffered from chronic open angel glaucoma in the 
left eye secondary to the BB gun injury in service.  Another 
June 2005 letter noted that at the April 2005 visit, a 
pterygium was also found in the left eye.  
 
The October 2002 VA examination report showed that vision in 
the right eye with glasses was 20/15 J1 and vision in the 
left eye improved to 20/25 -2 J3 with glasses.  The Veteran's 
vision was +2 20/50 in bright light.  There was no diplopia.  
With respect to field of vision, there was some generalized 
peripheral constriction in the left eye by 10 to 15 degrees, 
mostly in the upper and lower nasal region.  In sum, visual 
field was constricted to 20 degrees.  External ocular 
movements in both eyes were normal and there was no 
congestion in either eye.  The examiner noted that it was a 
normal retinal examination on the right side.  However, with 
respect to the left eye, there was a pterygium on the nasal 
side extending to about 2 mm beyond the limbus.  Otherwise 
cornea was normal and anterior chamber was deep.  There was 
iridodialysis at about 9:00 under the pterygium area.  The 
lens showed 1+ nuclear sclerosis and there was a posterior 
capsular cataract with early cortical changes in the upper 
lateral part of the lens.  Applanation tension was 16 mm.  
Examination of the fundus showed a macular scar 1.5 mm in the 
outer below and medial to the fovea area.  There was another 
hyperpigmentation in the upper and temporal part of the 
retina in the periphery.  The diagnosis was old history of BB 
injury to the left eye showing chorioretinal scar in the left 
eye with posterior capsular changes.  

The January 2004 VA examination report showed that vision in 
the right eye improved to 20/15 J1 with glasses and vision in 
the left eye improved to 20/30 J-4 with glasses.  There was 
no diplopia.  On field of vision testing, there was 
generalized peripheral constriction, but appeared to be 
subjective.  The left eye showed an average contraction to 11 
degrees or equivalent visual acuity 20/200.  Field of vision 
in the right eye was normal.  The right eye was also normal 
on the remaining examination.  The left eye showed a 
pterygium on the nasal side extending about 1.5 mm beyond the 
limbus.  Otherwise, cornea was normal and anterior chamber 
was deep.  There was iridodialysis at about 9 o'clock under 
the pterygium area.  The lens showed posterior subcapsular 
and early cortical changes in the periphery.  Applanation 
tension was 14 mm, which was normal.  Examination of the 
fundus showed cup to disc ration was 0.2.  There was a scar 
1.5 to 2 disc diopter medial to the disc with areas of 
hyperpigmentation and depigmentation.  Otherwise blood 
vessels and periphery were normal.  The diagnosis was history 
of perforating injury in the left eye; posterior subcapsular 
cataract; pterygium, left eye; and macular scar in the left 
eye.  

The September 2004 VA examination reported essentially the 
same findings as the prior VA examinations.  However, vision 
in the right eye was 20/20 J1 with glasses and the left eye 
was 20/30 -2 J4 with glasses.  With respect to field of 
vision, there was generalized constriction more so in the 
left eye.  The left eye showed average contraction to 15 
degrees or equivalent visual acuity of 20/200.  The diagnosis 
was old history of BB injury to the left eye showing at 
present old chorioretinitis and retinal scar.  The examiner 
commented that the Veteran showed peripheral constriction of 
both visual fields on Goldmann visual field examination.  The 
visual field constriction on the left can be explained by the 
history of old trauma and posterior subcapsular cataract 
changes in the left eye.  There was no evidence of any eye 
disease in the right eye that could explain the visual field 
change in the right eye.  The right eye field changes 
appeared to be subjective.  

In a June 2007 statement, the Veteran stated that he had pain 
in his left eye as well as pressure.  He had headaches on the 
left side of his head.  He had to wear dark sunglasses when 
outside due to glare.  He also reported problems driving, 
reading and watching television.  His left eye cried all the 
time, got tired and drooped downward at times. 

On remand, the Veteran was afforded another VA examination in 
February 2008.  The claims file and medical records were 
reviewed.  The examiner observed that the initial 1970 injury 
resulted in chorioretinal scarring, a traumatic cataract, 
traumatic glaucoma and an epiretinal membrane.  The Veteran 
also had a pterygium in the left eye, but it was unclear 
whether this disorder was a result of the initial injury.  
The Veteran had the left cataract removed with a lens implant 
by Dr. LaHaye in 2005.  The pterygium was also removed at 
approximately the same time.  A Yag Laser Capsulotomy of the 
left eye was done at a VA medical center in June 2006.  He 
continued to complain of intermittent facial pain for which 
he took morphine.  His glaucoma was well controlled with 
Travatan drops in the left eye at bedtime.  It was noted that 
the Veteran had been unemployed since 1993 due to disability 
from an accident sustained in the oilfields.  The Veteran 
reported pain, burning, stinging and dryness of the left eye.  
His visual symptoms were glare and haloes.  There were no 
periods of incapacitation due to eye disease.  There was also 
no history of congestive or inflammatory glaucoma.  

On examination, corrected visual acuity of the right eye was 
20/20 JA-1, and of the left eye was 20/25 JA-2.  Visual 
acuity was not worse than 5/200.  There was not more than 
four diopters of spherical correction between the eyes.  
Accommodation was normal.  None of the following defects were 
observed on examination: homonymous hemianopsia, scotoma, 
lagophthalmos, symblepharon, diplopia or ptosis.  Right eye 
pressure was 14 and left eye pressure was 24.  Function of 
the lacrimal ducts was normal.  It was noted that the left 
eye lens had been removed and a lens replacement was present.  
An epiretinal membrane of the left macula and inferior 
chorioretinal scarring of the left eye were noted.  There was 
a recurrent medial pterygium of the left cornea.  A visual 
field defect was found to be constricted to 20 degrees 
nasally and 30 degrees temporally in the left eye.  The left 
eye showed an average contraction to 24 degrees, which was an 
equivalent of visual acuity of 20/100.  It was also noted 
that the intraocular pressure in the left eye was elevated 
due to the fact that the Veteran had been off his eye drops 
for a week.  

The diagnosis was chorioretinal scarring due to direct ocular 
trauma from the initial injury; epiretinal membrane of the 
left eye due to ocular trauma; traumatic cataract left eye by 
history; pterygium of the left eye removed by history, 
uncertain etiology; and traumatic glaucoma of the left eye.    

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  



Prior to December 10, 2008

Initially, the Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Although the 
most recent VA examiner appeared to indicate that the 
pterygium of the left eye was not due to the initial injury 
in service, as the symptoms overlap and are not clearly 
evident, the Veteran's left eye disabilities will not be 
differentiated for the purposes of this decision.

Further, the Board acknowledged that the Veteran has 
complained of headaches associated with his service-connected 
left eye disability.  In a July 2004 rating decision, the RO 
denied service for headaches as secondary to the Veteran's 
service-connected left eye disability.  As the Veteran did 
not initiate an appeal from this determination, this issue is 
currently not before the Board.  Moreover, in September 2004, 
the RO awarded a separate 10 percent disability rating for 
macula scar, fovea area.  Again, an appeal was not initiated 
with respect to the rating assigned, and, in turn, this issue 
is also not before the Board.  

Based on the medical evidence of record, a rating in excess 
of 20 percent is not warranted prior to December 10, 2008.  
Initially, the Board notes that since the right eye is not 
service-connected, visual acuity of the right eye is 
considered to be normal.  See 38 C.F.R. § 3.383(a)(1); see 
also 38 C.F.R. § 4.14.  Thus, a 30 percent disability rating 
would only be warranted when vision in the left eye is 
correctable to 10/200 or 5/ 200.  Such impairment has not 
been found in this case.  The most restrictive visual acuity 
documented is 20/200 at the January 2004 and September 2004 
VA examinations based on the Veteran's field of vision 
contraction.  Thus, the findings under Table V yield only a 
20 percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.  Based on the visual acuity readings, entitlement to an 
evaluation in excess of 20 percent is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

Furthermore, in consideration of the rating criteria for 
impairment of field vision, under Diagnostic Code 6080, a 
rating of 30 percent or higher for field vision impairment, 
is not warranted, as the evidence does not reflect concentric 
contraction of visual field to 5 degrees of the left eye.  
The objective evidence also does not reflect homonymous 
hemianopsia.  In fact, the most recent VA examination clearly 
stated that no homonymous hemianopsia was found on 
examination.  Therefore, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 6080.

A higher evaluation of 100 percent is warranted for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration, during continuance of actual total 
disability.  While the medical evidence of record includes a 
diagnosis of glaucoma, there is no indication that this is 
congestive or inflammatory in nature, or that the Veteran 
experienced frequent attacks of considerable duration.  Thus, 
entitlement to an increased evaluation on the basis of 
glaucoma is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Code 6012.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, malignant new 
growths of the eyeball, active chronic trachomatous 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record and, thus, a 
higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010, 6014, 6017, 6029.

The Board concludes that, for the reasons set forth above, 
prior to December 10, 2008, the preponderance of the evidence 
is against entitlement to an evaluation in excess of 20 
percent for the traumatic chorioretinitis, left macula with 
constriction visual field to 15 degrees; the reasonable doubt 
doctrine does not apply, and the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).

From December 10, 2008  

From December 10, 2008, the Board finds that based on the 
medical evidence of record, a rating in excess of 30 percent 
for the Veteran's service-connected traumatic 
chorioretinitis, left macula with constriction visual field 
to 15 degrees is not warranted under any applicable criteria.  

Under the old criteria, as previously noted, under Diagnostic 
Code 6029, the Board must determine whether a higher rating 
is warranted based on visual acuity.  Again, the Board notes 
that since the right eye is not service-connected, visual 
acuity of the right eye is considered to be normal.  See 38 
C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14.  Thus, 
according to Table V, a 40 percent disability rating would 
only be warranted when there is anatomical loss of the left 
eye.  Such impairment has not been found in this case.  VA 
examinations, private treatment records and VA treatment 
records do not show anatomical loss of the left eye.  Lastly, 
there has been no evidence of enucleation or serious cosmetic 
defect to warrant a higher rating.  

Further, higher evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, glaucoma 
or malignant new growths of the eyeball; however, as 
previously noted, none of these conditions have been 
demonstrated in the record and, thus, a higher evaluation 
under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6010, 6012, 6014.  

The Board recognizes that there has been medical evidence of 
loss of visual field. Nevertheless, as a higher rating is 
only applicable in the instant case when the impairment of 
visual field is bilateral, a rating in excess of 30 percent 
is also not warranted under Diagnostic Code 6080.  

Moreover, assuming for the sake of argument that the new 
38 C.F.R. § 4.75 is applicable, a 30 percent rating is the 
maximum evaluation allowed for visual impairment of one eye, 
unless there is anatomical loss of the eye.  Again, as 
discussed above, there has been no finding of anatomical loss 
of the left eye.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 30 percent for left macula with 
constriction visual field to 15 degrees, from December 10, 
2008.  Thus, the reasonable doubt doctrine does not apply, 
and the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

The evidence of record also showed that the Veteran had been 
unemployed since 1992 due to physical disabilities.  The 
United States Court of Appeals for Veterans Claims has held 
that a request for a total disability rating based on 
individual unemployability (TDIU), whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU 
is based has already been found to be service connected, as 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet.App. 447, 453-54 (2009).  The Board observes 
that the Veteran does not meet the schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a).  Further, based on the most 
recent VA examination, it appears that the Veteran is 
unemployed due to an injury in an oilfield that occurred in 
1992 rather than his service-connected left eye disability.  
As such, no further consideration of this matter is 
warranted. 

Extraschedular

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.




ORDER

Prior to December 10, 2008, a rating in excess of 20 percent 
for the Veteran's service-connected traumatic 
chorioretinitis, left macula with constriction visual field 
to 15 degrees, is not warranted.  From December 10, 2008, a 
rating in excess of 30 percent for the Veteran's service-
connected traumatic chorioretinitis, left macula with 
constriction visual field to 15 degrees, is not warranted.  
The appeal is denied.




____________________________________________
ALAN S. PEEVY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


